                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                                                         No. 4:17-CR-00025

              v.                                                                  (Judge Brann)

DAVID DEWALD,

                            Defendant.


                                                           MEMORANDUM OPINION

                                                               JANUARY 18, 2019

              Before the Court is Defendant David Dewald’s Motion to Suppress

Evidence. For the following reasons, that motion will be denied.

I.            BACKGROUND

              In 2016, David Dewald was arrested in Delaware County, Pennsylvania, and

charged with rape, involuntary deviate sexual intercourse, statutory sexual assault,

unlawful contact with a minor, and kidnapping of a minor—10 offenses in total.1

              Police were able to intercept Dewald after his victim, a 14-year-old girl

named B.P., described to law enforcement how Dewald communicated with her.

According to B.P., Dewald made contact with B.P. using an internet messaging

application called “KIK.” Dewald sent her sexually aggressive messages and

eventually, he persuaded her to meet. When Dewald arrived at B.P.’s home in
                                                            
1
       Criminal Complaint (ECF No. 19-1).

                                                                      1
Eddystone, Delaware County, B.P. explained that she was scared and entered his

car. Dewald drove her back to his home in Bloomsburg, Columbia County. While

en route, Dewald forced her to perform oral sex. When they arrived at Dewald’s

apartment, Dewald raped her. He then drove B.P. back to Delaware County, and

threatened her not to tell anyone.

      After this encounter, Dewald continued to communicate with B.P using an

unspecified application that allows free text messages and phone calls, and Dewald

asked B.P. to meet him a second time. Police reviewed text messages between

Dewald and B.P. and confirmed the time and location of this meeting. With B.P.’s

father’s consent, police recorded a conversation between B.P. and Dewald as he

drove toward Delaware County. In this conversation, Dewald acknowledged the

age difference between himself (a 40-year-old man) and B.P., and told the B.P that

he expected her to perform oral sex on him. Dewald also stated that he was

worried about getting caught by police.

      Police assembled at the location Dewald intended to meet B.P., and when he

arrived, he was taken into custody without incident. When police asked Dewald

what he was doing, he stated that he was there to meet his friend, B.P. After

securing Dewald, police confiscated an iPhone that they saw in the center console

of Dewald’s car.




                                          2
              According to police, sometime thereafter Dewald’s mother and sister

became worried about Dewald’s whereabouts and turned over a laptop computer to

Bloomsburg police hoping that the device contained information that could help

locate Dewald. Dewald’s sister told police that she removed the laptop from

Dewald’s apartment before learning that he was arrested. She also told police that

Dewald talks to people online.

              With Dewald in custody and Dewald’s iPhone and laptop in hand, police

applied for two search warrants—one to search the iPhone, and one to search the

laptop.2 In those searches, police discovered sexually explicit communications

between Dewald and B.P., as well as communications between Dewald and four

other victims.3 Dewald had solicited both sex and sexual pictures from these

victims. Communications between Victims #1 and #2 were found on the laptop,

while communications between Victims #4 and #5 were found on the iPhone.

              Based in part on this evidence, Dewald was federally indicted on five counts

relating to inducing minors to engage in sexually explicit conduct and transporting

images of that conduct through interstate commerce.4 Dewald plead not guilty,5

and filed the present motion to suppress evidence obtained from the iPhone and

                                                            
2
       iPhone Warrant (ECF No. 19-2); Laptop Warrant (ECF No. 19-4).
3
       Forensic Report (ECF No. 19-3).
4
       Indictment (ECF No. 1). Dewald was indicted on violations of 18 U.S.C. § 2251(a) and (e)
       (Count I); 18 U.S.C. § 2422(b) (Count II); 18 U.S.C. § 2251(a) and (e) (Count III); 18 U.S.C.
       § 2422(b) (Count IV); 18 U.S.C. § 2422(b) (Count V).
5
       Not Guilty Plea (ECF No. 12).

                                                               3
laptop.6 Dewald argues that the warrants authorizing searches of his iPhone and

laptop violated the Fourth Amendment’s particularity requirement.7                   The

government denies that the warrants were unconstitutionally general or overbroad,

and argues that even if they were, any evidence obtained from them need not be

suppressed because officers acted in good faith.8                  This Court convened an

evidentiary hearing on January 14, 2019 and the matter is now ripe for disposition.

II.           DISCUSSION
              Pursuant to the Fourth Amendment’s prohibition on “unreasonable searches

and seizures,”9 police must generally obtain a warrant before conducting a search.10

A valid search warrant must be (1) be based on probable cause; (2) be supported by

a sworn affidavit; (3) describe particularly the place of the search; and (4) describe

particularly the persons or things to be seized.11

              The purpose of the Fourth Amendment’s particularity requirement is to

prevent general exploratory searches.12 A warrant offends the particularity

requirement when it amounts to a “general warrant” or one that is

unconstitutionally overbroad. A general warrant “vest[s] the executing officer with

unbridled discretion to conduct an exploratory rummaging ... in search of criminal
                                                            
6
       First Motion to Suppress (ECF No. 19).
7
       Brief in Support (ECF No. 20).
8
       Brief in Opposition (ECF No. 30).
9
       U.S. Const. amend. IV.
10
       See, e.g., Maryland v. Dyson, 527 U.S. 465, 466 (1999).
11
       See, e.g., Groh v. Ramirez, 540 U.S. 551, 557 (2004).
12
       Maryland v. Garrison, 480 U.S. 79, 84 (1987).

                                                               4
evidence.”13 An overbroad warrant “describe[s] in both specific and inclusive

generic terms what is to be seized, but ... authorizes the seizure of items as to

which there is no probable cause.”14

              A.             Whether Evidence Seized from Dewald’s iPhone Must Be
                             Suppressed

                             1. The iPhone warrant is not a general warrant.

              Dewald argues that search of his iPhone was effectuated pursuant to an

unconstitutional general warrant. He contends that the affidavit of probable cause

was not expressly incorporated into the iPhone warrant, and as a result, the

warrant’s authorization to search for and seize “[a]ll images, text message [sic],

social media data, and applications related to the criminal investigation into PA

Title 18, Section 3121, 2901, 3123 and related offenses” amounted to a general

warrant.15                  Dewald further argues the phrase “and related offenses” does not

identify with particularity which offenses are related to rape (18 Pa.C.S. §3121),

kidnapping (18 Pa.C.S. § 2901) and involuntary deviate sexual intercourse (18

Pa.C.S. § 3123).16 Thus, according to Dewald, the warrant authorized a general,

exploratory search violating the Fourth Amendment’s particularity requirement.17


                                                            
13
       United States v. Leveto, 540 F.3d 200, 211 (3d Cir. 2008).
14
       U.S. v. Ninety-Two Thousand Four Hundred Twenty-Two Dollars and Fifty-Seven Cents
       ($92, 422.57), 307 F.3d 137, 149 (3d Cir. 2002) (citation omitted).
15
       Brief in Support (ECF No. 20) at 7-8.
16
       Id.
17
       Id. at 7.

                                                               5
              Dewald’s argument fails.                         First, the iPhone warrant incorporated the

probable cause affidavit. The Supreme Court has explained that a warrant may

incorporate a supporting application or affidavit “so long as the warrant cross-

references the supporting document and the document accompanies the warrant.”18

Here, both the warrant and probable cause affidavit are located in one, contiguous,

five-page document titled “Application for Search Warrant and Authorization”—

the warrant occupies page one, and the probable cause affidavit occupies pages two

through five.19 The warrant twice references the probable cause affidavit.20 All

pages are numbered in sequence. And the officer executing the iPhone warrant

testified that the entire five-page document was present at the time of the search.21

These factors suggest that the affidavit is either part of the warrant itself, attached

to it, or incorporated by reference.22


                                                            
18
       United States v. Yusuf, 461 F.3d 374, 393 (3d Cir. 2006) (citing Groh v. Ramirez, 540 U.S.
       551, 558 (2004)); see also See also Doe v. Groody, 361 F.3d 232, 239 (3d Cir. 2004) (“[I]t is
       perfectly appropriate to construe a warrant in light of an accompanying affidavit or other
       document that is incorporated within the warrant. But to take advantage of this principle of
       interpretation, the warrant must expressly incorporate the affidavit.”); United States v.
       Johnson, 690 F.2d 60, 64 (3d Cir. 1982) (“When a warrant is accompanied by an affidavit
       that is incorporated by reference, the affidavit may be used in construing the scope of the
       warrant.”).
19
       iPhone Search Warrant (ECF No. 19-2).
20
       The warrant contains language explaining that the “Probable Cause Affidavit(s) MUST be
       attached” and that the entire search warrant application comprises five pages. Toward the
       bottom of the warrant, the issuing authority section explicitly references the affidavit, stating
       that “facts have been sworn to or affirmed before me by written affidavit(s) attached hereto
       from which I have found probable cause….” See iPhone Search Warrant (ECF No. 19-2).
21
       Id.
22
       cf. United States. v. Wecht, 619 F.Supp.2d 213, 226 (W.D.Pa. 2009) (explaining that search
       warrant was deficient when it “did not incorporate by reference the search warrant

                                                                  6
              At the suppression hearing, Dewald narrowed his objection to sections titled

“Identify Items to be Searched for and Seized” and “Specific Description of

Premises and or Person to be Searched,” arguing that the affidavit is not

specifically mentioned therein. But he cites to no authority that would suggest that

an affidavit is only incorporated when it is expressly mentioned in those locations.

Indeed, courts would seem to reject such an overly technical reading.23 Therefore,

I conclude that the iPhone warrant incorporated the probable cause affidavit.

              Second, the iPhone warrant is not a general warrant. For a warrant to be

invalidated as general, it must “vest the executing officers with unbridled

discretion to conduct an exploratory rummaging through [defendant's] papers in

search of criminal evidence.”24 Here, the warrant confined the officers’ discretion

by limiting their search to a specific place (Dewald’s iPhone) and limiting their

search to specific categories of evidence (images, text messages, social media data,



                                                                                                                                                                                                
       application or affidavit of probable cause, nor were such documents attached to the warrant
       or present at the time of the search”) (citing Groh v. Ramirez, 540 U.S. 551, 668 (2004)).
23
       See United States v. Hawkins, No. 1:11cr61, 2014 WL 7335638, at * (W.D.Pa. Dec. 19,
       2014) (“[a] warrant is to be read as a whole and its supporting affidavit likewise ‘is to be read
       in its entirety and in a common sense, nontechnical manner.’”) (citation omitted)).
24
       United States v. Christine, 687 F.2d 749, 753 (3d Cir.1982); see also Coolidge v. New
       Hampshire, 403 U.S. 443, 467 (1971) (explaining that general warrant authorizes “a general,
       exploratory rummaging in a person's belongings”); cf. id (explaining that examples of
       general search warrants are those authorizing searches for and seizures of such vague
       categories of items as “ ‘smuggled goods,’ ” “ ‘obscene materials,’ ” “ ‘books, records,
       pamphlets, cards, receipts, lists, memoranda, pictures, recordings and other written
       instruments concerning the Communist Party of Texas,’ ” “ ‘illegally obtained films,’ ” and “
       ‘stolen property’”).

                                                                                              7
and applications) related to specific statutory offenses (rape, kidnapping,

involuntary deviate sexual intercourse).

              The supporting affidavit enhanced the specificity of the warrant because it

identified Dewald’s victim, B.P., and identified the nature of the unlawful

communications believed to be on Dewald’s iPhone in violation statutes

criminalizing sexual offenses.                                 Courts have not suppressed evidence obtained

pursuant to warrants that identify specific devices, enumerate specific crimes, and

categorically delineate the type of evidence police are authorized to seize.25 In

sum, the warrant did not authorize officers to engage in exploratory rummaging;

they were authorized only to search for and seize evidence of the sexual abuse

offenses as set forth in the warrant and in the accompanying affidavit.26


                                                            
25
       See United States v. Yusuf, 461 F.3d 374, 393 (3d Cir. 2006) (explaining that particularity
       clause was not violated where warrants authorized search for evidence of certain enumerated
       crimes, the search was limited in time, and the search was limited in by subject matter);
       United States v. Karrer, 460 F. App'x 157, 161 (3d Cir. 2012) (explaining that a warrant to
       seize images of child pornography obtained pursuant to images discovered during initial
       search for evidence involving unlawful contact with a minor was not a general warrant where
       it “identified particular devices and file types to be searched for evidence of a specific
       statutory offense.”); United States v. Atwell, 289 F.Supp.2d. 629, 635 (W.D.Pa. 2003)
       (citing Christine, 687 F.2d at 760) (“The use of generic classifications in a warrant is
       [sufficient] to delineate the categories of items to be seized when, due to the circumstances of
       the investigation, a more precise description is not feasible.”); Hawkins, 2014 WL 7335638,
       at *5-6 (warrant limited search to defendant’s apartment and computer devices used therein,
       the warrant identified the statutory violation for which evidence was sought, and “the nature
       of the contraband believed to be possessed in violation of that statue was identified in
       specific detail in the accompanying affidavit”).
26
       See Hawkins, 2014 WL 7335638, at *5 (“The executing officers were not given unbridled
       discretion to engage in exploratory rummaging in search of any evidence of criminal
       wrongdoing. They were authorized only to search for and seize evidence of the violation of
       the criminal offense of sexual abuse of children as set forth in the affidavit, namely the

                                                                     8
              To the extent Dewald argues that allowing officers to search for evidence for

“related offenses” transforms the warrant into a general warrant, his argument fails.

Read as a whole in a “common sense, nontechnical manner,”27 the warrant and

affidavit limited officers’ discretion by authorizing their search for and seizure of

electronic data related to certain offenses. That is, the warrant and accompanying

affidavit do not authorize a search for evidence related to any criminal offense, but

to the criminal offenses of rape, kidnapping, involuntary deviate sexual

intercourse, other similar or “related” offenses.28

              In sum, the iPhone warrant does not amount to an unconstitutional general

warrant, and consequently, the warrant does not offend the Fourth Amendment’s

particularity requirement.




                                                                                                                                                                                                
       receipt, possession and distribution of images of child pornography. Consequently, the
       warrant was not a general one in violation of the Fourth Amendment.”).
27
       United States v. Ninety—Two Thousand Four Hundred Twenty–Two Dollars and Fifty–Seven
       Cents ($92,422.57), 307 F.3d 137, 149–50 (3d Cir. 2002) (quoting United States v.
       Miknevich, 638 F.3d 178, 182 (3d Cir. 2011)).
28
       See United States v. Karrer, 460 Fed.Appx. 157, 161 (3d Cir. 2012) (explaining that
       language authorizing search for “such evidence of a criminal offense” does not make a
       warrant a general warrant because “‘such evidence of a criminal offense’ refers not
       to any criminal offense, but to the criminal offense of unlawful contact with a minor defined
       throughout the remainder of the warrant and affidavit”); United States v. Conley, 4 F.3d
       1200, 1207–08 (3d Cir. 1993) (“Read as a whole, the search warrant allows the seizure of
       items indicative of an illegal gambling operation. Since the warrant limits the search to items
       related to an illegal gambling operation, there is sufficient specificity, satisfying the
       particularity requirement of the Fourth Amendment.”).

                                                                                              9
                             2. Evidence concerning Victim #4 and Victim #5 need not be
                                suppressed.

              Dewald alternatively argues that the iPhone warrant only authorized

searching for and seizing evidence related to communications between Dewald and

B.P.29 According to Dewald, then, evidence regarding communications between

Dewald and Victim #4 and Victim #5 must be suppressed because they fell outside

the scope of the iPhone warrant.

              Even if there were some basis to conclude that the iPhone warrant’s scope

limited the officer’s search to communications between Dewald and B.P, a

conclusion I doubt but do not reach,30 the plain view doctrine renders

communications between Dewald and Victims #4 and #5 admissible. In United

States v. Stabile, the United States Court of Appeals for the Third Circuit held that

“the plain view doctrine applies to seizures of evidence during searches of

computer files,” noting that “the exact confines of the doctrine will vary from case

to case in a commonsense, fact-intensive manner.”31 Under the plain view

doctrine, evidence obtained in violation of the Fourth Amendment need not be

suppressed so long as three requirements are met: “First, the officer must not have

violated the Fourth Amendment in ‘arriving at the place from which the evidence
                                                            
29
       Brief in Support (ECF No. 20) at 9.
30
       See United States v. Lackner, 535 Fed.Appx. 175, 179 (3d Cir. 2013) (explaining that when
       laptop warrant extended search to evidence “relevant to any prosecution of the designated
       offense,” the fact that discovered evidence on a laptop depicting a second minor victim “does
       not invalidate the seizure or the search”).
31
       United States v. Stabile, 633 F.3d 219, 240-41 (3d Cir. 2011).

                                                               10
could be plainly viewed.’ Second, the incriminating character of the evidence must

be ‘immediately apparent.’ Third, the officer must have ‘a lawful right of access to

the object itself.’”32

              Here, the first requirement is met. Communications between Dewald and

Victim #4 and Victim #5 were discovered while the officer searched through the

iPhone’s messaging applications.33 Police did not violate the Fourth Amendment

by searching through the iPhone’s messaging applications because the iPhone

warrant authorized police to search those locations for evidence of unlawful

communications between B.P. and Dewald. The second requirement is met

because testimony adduced at the suppression hearing allows me to conclude that

that officer searching Dewald’s iPhone had probable cause to believe that lurid

communications between Dewald and Victims #4 and #5 evidenced a crime.34 The

third requirement is met because police used reasonable means (searching through

the iPhone’s messaging applications) to obtain the objects described in the warrant

                                                            
32
       United States v. Menon, 24 F.3d 550, 559 (3d Cir.1994) (quoting Horton v. California, 496
       U.S. 128, 141 (1990)).
33
       Forensic Report (ECF No. 19-3).
34
       “As for the ‘immediately apparent’ requirement, the appropriate standard to apply is
       probable cause.” United States v. Ballard, No. 11–455, 2012 WL 28079, at *14 (E.D.Pa.
       Jan. 5, 2012) (citing Texas v. Brown, 460 U.S. 730, 741–42 (1983) (explaining that the
       “seizure of property in plain view ... is presumptively reasonable, assuming there is probable
       cause to associate the property with criminal activity”)). The Ballard court explained that
       “[t]his element does not require actual knowledge. Rather, the probable cause standard
       ‘merely requires that the facts available to the officer would warrant a [person] of reasonable
       caution in the belief that certain items may be contraband or stolen property or useful as
       evidence of a crime; it does not demand any showing that such a belief be correct or more
       likely true than false.’” Id. (citation omitted).

                                                               11
(communications related to sexual offenses with B.P.).35 Therefore, I conclude

that communications between Dewald and Victims #4 and #5 are admissible.

              B.             Whether Evidence Seized from Dewald’s Laptop Must Be
                             Suppressed

              Dewald argues that the laptop warrant did not expressly incorporate the

attached probable cause affidavit, and accordingly, the laptop warrant—which

authorizes the search for and seizure of “evidence related to violations of … [18

Pa.C.S.] Sections 3121 Rape, 2901 Kidnapping, 3122 Statutory sexual assault,

3123 IDIS, 3125 Aggravated indecent assault, and 6301 Corruption of minors

including but not limited to Images, documents, to include in electronic form,

stored communications including contact information, text messages, call logs,

Internet searches, Internet history, and any other electronic data or other memory

features contained in the device”—amounts to either a general warrant or one that

is unconstitutionally overbroad (but Dewald does not specify under which theory

he seeks suppression).36

              Like the iPhone warrant, the laptop warrant is constitutionally sound. First,

Dewald’s repeated argument that the probable cause affidavit was not expressly
                                                            
35
       See Menon, 24 F.3d at 560 (explaining officers have a “lawful right of access to the object”
       and the search is within the scope of the warrant “if [it] fits within the literal terms of the
       warrant and is a reasonable means of obtaining the objects described in the warrant”); United
       States v. Fumo, No 06–319, 2007 WL 3232112, at *6 (E.D.Pa. Oct. 30, 2007) (“Regardless
       of the search protocols or keywords used by the government, the government may open and
       briefly examine each computer file to determine whether it is within the description recited in
       the warrant.”).
36
       See Brief in Support (ECF No. 20) at 10-11.

                                                               12
incorporated into the laptop warrant fails here for identical reasons discussed

supra. To summarize, the laptop warrant and accompanying affidavit form one

contiguous document, the warrant explicitly references the affidavit in two

locations, and the officer executing the laptop warrant testified that the entire five-

page document was present at the time of the search.37

              Second, the laptop warrant is not a general warrant. Recall that for a warrant

to be invalidated as general, it must “vest the executing officers with unbridled

discretion to conduct an exploratory rummaging through [defendant's] papers in

search of criminal evidence.”38 Here, the warrant confined the officers’ discretion

by limiting their search to a specific place (Dewald’s laptop) and limiting their

search to specific categories of evidence (electronic data related to sexual

offenses). Further, the supporting affidavit enhanced the specificity of the warrant:

it identified Dewald’s victim, B.P., and identified the nature of the unlawful

                                                            
37
       See United States v. Yusuf, 461 F.3d 374, 393 (3d Cir. 2006) (citing Groh v. Ramirez, 540
       U.S. 551, 558 (2004)) (explaining that a warrant may incorporate a supporting application or
       affidavit “so long as the warrant cross-references the supporting document and the document
       accompanies the warrant”); cf. United States. v. Wecht, 619 F.Supp.2d 213, 226 (W.D.Pa.
       2009) (explaining that search warrant was deficient when it “did not incorporate by reference
       the search warrant application or affidavit of probable cause, nor were such documents
       attached to the warrant or present at the time of the search).
38
       United States v. Christine, 687 F.2d 749, 753 (3d Cir.1982); see also Coolidge v. New
       Hampshire, 403 U.S. 443, 467 (1971) (explaining that general warrant authorizes “a general,
       exploratory rummaging in a person's belongings”); cf. id (explaining that examples of
       general search warrants are those authorizing searches for and seizures of such vague
       categories of items as “ ‘smuggled goods,’ ” “ ‘obscene materials,’ ” “ ‘books, records,
       pamphlets, cards, receipts, lists, memoranda, pictures, recordings and other written
       instruments concerning the Communist Party of Texas,’ ” “ ‘illegally obtained films,’ ” and “
       ‘stolen property’”).

                                                               13
communications believed to be on Dewald’s laptop in violation of those

enumerated criminal statutes. Like the iPhone warrant, the laptop warrant did not

authorize officers to engage in exploratory rummaging for any criminal offense;

officers were authorized only to search for and seize evidence of the specific

sexual offenses set forth in the warrant and in the affidavit.39

              Insofar as Dewald argues that the laptop warrant failed to impose

meaningful limits on the officer’s discretion because it authorized rummaging

through all of Dewald’s laptop files, courts agree that a warrant authorizing a broad

search of computer files is reasonable in light of the nature of searching electronic

documents.40 As the officers explained the affidavit, given the nature of computer

files and their familiarity with “the techniques and methods of operation used by

individuals involved in criminal activity to conceal their activities from detection

by law enforcement authorities,”41 it would be impossible to identify ex ante the

precise electronic locations or file types that would house the suspected



                                                            
39
       See United States v. Hawkins, No. 1:11cr61, 2014 WL 7335638, at * (W.D.Pa. Dec. 19,
       2014) (“The executing officers were not given unbridled discretion to engage in exploratory
       rummaging in search of any evidence of criminal wrongdoing. Theywere authorized only to
       search for and seize evidence of the violation of the criminal offense of sexual abuse of
       children as set forth in the affidavit, namely the receipt, possession and distribution of images
       of child pornography. Consequently, the warrant was not a general one in violation of the
       Fourth Amendment.”).
40
       See United States v. Karrer, 460 Fed. Appx. 157, 161-62 (3d Cir. 2012) (explaining that
       “warrant’s authorization to search and seize virtually all computer-related items in
       [defendant’s] home [did] not invalidate the warrant”) (citing 92,422.57, 307 F.3d at 149–50).
41
       Laptop Warrant (ECF No. 19-4) at 2.

                                                               14
evidence.42 The officer’s broad analysis of the laptop’s files, including searching

through hidden and deleted files, was not exploratory rummaging; it was necessary

to search for and seize evidence of Dewald’s alleged wrongdoing. Accordingly,

the officers’ discretion was sufficiently limited, and the warrant was not a general

warrant.

              To the extent Dewald argues that the laptop warrant was unconstitutionally

overbroad, his argument fails. An overbroad warrant “describe[s] in both specific

and inclusive generic terms what is to be seized, but ... authorizes the seizure of

items as to which there is no probable cause.”43 Probable cause exists “where the

totality of the circumstances suggests ‘there is a fair probability that contraband or

evidence of a crime will be found in a particular place.’”44

              Here, the probable cause affidavit presented the magistrate with a substantial

basis to believe that Dewald’s laptop contained evidence of unlawful

communications—both with B.P. and other victims. In addition to describing how

Dewald communicated with B.P. using electronic messaging applications, the

affidavit explains that Dewald’s sister turned over Dewald’s laptop to police
                                                            
42
       See United States v. Stabile, 633 F.3d 219, 237 (3d Cir. 2011) (“[I]t is clear that because
       criminals can—and often do—hide, mislabel, or manipulate files to conceal criminal activity,
       a broad, expansive search of the hard drive may be required.”).
43
       $92, 422.57, 307 F.3d at 149 (citation omitted).
44
       Karrer, 460 Fed.Appx. at 162 (citing Illinois v. Gates, 462 U.S. 213, 238 (1983)); United
       States v. Deaner, 1 F.3d 192, 196 (3d Cir.1993) (explaining that a search warrant is
       supported by probable cause when the attached affidavit sets forth sufficient facts and
       circumstances to justify a reasonable belief that a search of the specified premises will
       uncover evidence of criminal wrongdoing).

                                                               15
believing that he used the device to communicate with people online. Under these

circumstances, it is reasonable to infer that the laptop may contain evidence

unlawful communications between both B.P. and additional victims.45

              In sum, the warrant’s supporting affidavit described the sexually explicit

conversations Dewald had with B.P., and established probable cause to believe

Dewald committed the enumerated sexual offenses; the Third Circuit has

concluded that such a warrant is neither general nor overbroad.46 Accordingly, the

laptop warrant does not offend the Fourth Amendment’s particularity

requirement.47


                                                            
45
       See United States v. Loy, 191 F.3d 360, 366 (3d Cir. 1999) (explaining that “[i]n making the
       probable cause determination, the issuing magistrate may draw reasonable inferences from
       the material provided in the warrant application”).
46
       See United States v. Morgan, 562 Fed.Appx. 123, 128 (3d Cir. 2014) (concluding that
       warrant was neither general nor overbroad because “the warrant … specified that the search
       was limited to particular items that could provide evidence of the crimes for which probable
       cause was established: child pornography images; sexual communications with and about a
       child; and materials related to sexual offenses against and involving children”).
47
       I note that even if the laptop warrant was unconstitutionally overbroad, evidence need not be
       suppressed where officers act in good-faith and “reasonably believe that a search is
       authorized.” United States v. Ninety—Two Thousand Four Hundred Twenty–Two Dollars
       and Fifty–Seven Cents ($92,422.57), 307 F.3d 137, 152 (3d Cir. 2002) (citing Massachusetts
       v. Sheppard, 468 U.S. 981 (1984)). See also Herring v. United States, 555 U.S. 135, 136
       (2009) (explaining that exclusionary rule can only be triggered where “police conduct” is
       “sufficiently deliberate that exclusion can meaningfully deter it, and sufficiently culpable that
       such deterrence is worth the price paid by the justice system”); United States v. Leon, 468
       U.S. 897, 916, 920 (1984) (explaining goals of deterring police conduct would not be
       advanced “when an officer acting with objective good faith has obtained a search warrant
       from a judge or magistrate [judge] and acted within its scope”).

       Dewald’s papers do not present any arguments that the officers acted in bad faith, and
       although Dewald raised this notion in the first instance during the evidentiary hearing, his
       argument was unpersuasive. The officer executing both the iPhone and laptop warrants
       testified that he believed his searches were authorized, and there was no evidence that the

                                                               16
III.          CONCLUSION
              For the foregoing reasons, Dewald’s Motion to Suppress Evidence will be

denied. An appropriate Order follows.


                                                                                                                      BY THE COURT:


                                                                                                                     s/ Matthew W. Brann
                                                                                                                     Matthew W. Brann
                                                                                                                     United States District Judge




                                                                                                                                                                                                
       officer acted in anything other than in good faith. See United States v. Hodge, 246 F.3d 301,
       305 (3d Cir.2001) (explaining that suppression of evidence is “inappropriate when an
       officer executes a search in objectively reasonable reliance on a warrant's authority”).

                                                                                            17
